Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Corrected Notice of Allowance is in response to an information disclosure statement (IDS) submitted on 06/01/2022 ("06-01-22 IDS"). 
Since the 06-01-22 IDS was filed after an allowance before the payment of an issue fee, the 06-01-22 IDS is being considered under QPIDS Pilot Program for applications in which IDS is filed before the issue fee is paid. 

Information Disclosure Statement (IDS)
The 06-01-22 IDS is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 06-01-22 IDS is being considered by the examiner.  

Examiner's Comments
After considering the 06-01-22 IDS, the examiner maintains the reasons for allowance of claims 1-4 and 6-11 as set forth starting on page 3 under line item number 1 of the Notice of Allowance mailed on 05/23/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
08 June 2022